Matter of Brothers of Mercy Montabaur Apt. Complex, Inc. v Town of Clarence (2019 NY Slip Op 08087)





Matter of Brothers of Mercy Montabaur Apt. Complex, Inc. v Town of Clarence


2019 NY Slip Op 08087


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


1094 CA 18-01880

[*1]IN THE MATTER OF BROTHERS OF MERCY MONTABAUR APARTMENT COMPLEX, INC., PETITIONER-APPELLANT,
vTOWN OF CLARENCE, ASSESSOR OF THE TOWN OF CLARENCE, AND CLARENCE BOARD OF ASSESSMENT REVIEW, RESPONDENTS-RESPONDENTS. CLARENCE CENTRAL SCHOOL DISTRICT AND COUNTY OF ERIE, INTERVENORS-RESPONDENTS. 


THE COPPOLA FIRM, AMHERST (LISA A. COPPOLA OF COUNSEL), FOR PETITIONER-APPELLANT. 
GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MICHAEL J. WILLETT OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 
LIPPES MATHIAS WEXLER FRIEDMAN LLP, BUFFALO (MARGARET A. HURLEY OF COUNSEL), FOR INTERVENOR-RESPONDENT COUNTY OF ERIE.
HODGSON RUSS LLP, BUFFALO (MICHAEL B. RISMAN OF COUNSEL), FOR INTERVENOR-RESPONDENT CLARENCE CENTRAL SCHOOL DISTRICT. 

	Appeal from a judgment (denominated order and judgment) of the Supreme Court, Erie County (Henry J. Nowak, Jr., J.), entered August 16, 2018 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court